— Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Before we can determine whether the trial court’s maintenance award is excessive, the trial court must first determine which party has the responsibility of making the mortgage payments on the marital residence. Pending final resolution of this question, plaintiff is not entitled to receive the $80 per week in maintenance awarded by the trial court. Plaintiff should, however, continue to receive $50 per week in temporary maintenance, the amount of pendente lite relief she was awarded. Accordingly, the order’s first decretal paragraph should be modified by reducing from $240 to $210 per week the amount of child support and maintenance which should be deducted from defendant’s pay and the fourth decretal paragraph’s award of arrearages due from the judgment of divorce should be reduced from $2,160 to $1,890. (Appeal from order of Supreme Court, Monroe County, White, J. — enforcement of divorce decree.) Present — Dillon, P. J., Callahan, Denman, Moule and Schnepp, JJ.